

Exhibit 10.1
MERISEL, INC.
 
1997 STOCK AWARD AND INCENTIVE PLAN
 
FORM OF RESTRICTED STOCK AGREEMENT
 
FOR EXECUTIVES AND KEY EMPLOYEES
 
This Restricted Stock Agreement (this “Agreement”) is dated as of [●] (the
“Effective Date”), by and between Merisel, Inc., a corporation organized under
the laws of the State of Delaware (the “Company”), and [●], residing at the
address set forth on the signature page hereto (the “Grantee”). Any capitalized
terms not otherwise defined herein shall have the meaning set forth in the Plan
(as hereinafter defined).
 
R E C I T A L S
 
WHEREAS, the Grantee is a key executive or key employee of the Company or one of
its subsidiaries (a “Subsidiary”) as of the Effective Date;
 
WHEREAS, in accordance with the recommendation of the Compensation Committee of
the Board of Directors of the Company dated November 17, 2006, as adopted by the
Committee and the Board, and pursuant to the Company’s 1997 Stock Award and
Incentive Plan (the “Plan”) the Board and the Committee, have determined that
the Grantee should be granted shares of the Company’s common stock (the “Common
Stock”) according to the terms and conditions hereof and the Plan.
 
A G R E E M E N T
 
NOW THEREFORE, in consideration of the promises and mutual covenants herein set
forth, and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto hereby mutually covenant and agree as follows:
 
 

--------------------------------------------------------------------------------

 
Section 1.  Issuance of Common Stock.
 
1.1  The Company hereby grants to the Grantee, effective as of the Effective
Date, an aggregate of [●] shares of the Company’s Common Stock (the “Shares”) on
the terms and conditions of this Agreement and all other applicable terms and
conditions of the Plan.
 
1.2  Upon receipt by the Company of a copy of this Agreement duly executed and
completed by the Grantee, the Company shall promptly instruct its transfer agent
to issue in the name of the Grantee duly executed certificate(s) evidencing the
Shares endorsed with the legends set forth in Section 4.4. The certificate(s)
evidencing the Shares shall be held in escrow by the Company according to the
provisions set forth in Section 3.1.
 
 

--------------------------------------------------------------------------------

 
Section 2.  Vesting of Shares; Termination of Service; Forfeiture.
 
2.1  Vested and Unvested Shares. As the Shares vest pursuant to the terms of
this Agreement, they are referred to herein as “Vested Shares” and, if they have
not vested, they are referred to herein as “Unvested Shares.” All of the Shares
shall initially be Unvested Shares.
 
2.2  No Vesting Upon Execution. The Shares shall initially be Unvested Shares.
 
2.3  Vesting During Continued Employment; Termination of Employment with the
Company. So long as the Grantee continues to be employed by the Company or a
Subsidiary in good standing and subject to other terms and conditions contained
herein, the Grantee shall acquire a vested interest in the Shares as follows:
 
[●]
 
2.4  Termination for Cause and without Cause.
 
(a)  Resignation or Termination for Cause. In the event of the resignation of
the Grantee or any termination by the Company or any Subsidiary for Cause (as
defined in any specific employment agreement entered into with the Grantee or
the Plan, as applicable), all Unvested Shares shall immediately be forfeited and
the Company shall have the right to obtain and transfer to its own name such
forfeited Shares without payment of any consideration. Such forfeited Unvested
Shares will be further subject to the forfeiture provisions in Section 3.2
hereof.
 
(b)  Termination without Cause absent Change of Control. If no Change of Control
(as defined in the Plan) has occurred, and the Grantee is terminated without
cause prior to any Vesting Date, all Unvested Shares shall be immediately
forfeited and the Company shall have the right to obtain and transfer to its own
name such forfeited Shares without payment of any consideration. Such forfeited
Unvested Shares will be further subject to the forfeiture provisions in Section
3.2 hereof.
 
2.5  Accelerated Vesting; Termination following a Change of Control; Special
Escrow and Conditions of Forfeiture.
 
(a)  Accelerated Vesting following Change of Control. All Unvested Shares shall
become Vested Shares upon a Change of Control of the Company, as defined in the
Plan, provided the Grantee is employed by the Company or a Subsidiary at such
date. Shares vested due to the Change of Control shall be exchanged, if
applicable, for a pro-rata share of the cash, securities, proceeds or other
consideration received by other shareholders of the Company in the Change of
Control transaction (the “Consideration”).
 
(b)  Escrow of Change of Control Consideration; Risk of Forfeiture. All Shares,
securities or Consideration allocable to Grantee’s Shares in the Change of
Control shall be held by the Company in a special Escrow Account (the “Special
Escrow Account”) for up to 180 days after the Change of Control occurs. During
the 180 day period, Grantee’s Shares or attributable Consideration shall be
subject to forfeiture in the event the Grantee resigns, is terminated for
“cause” or leaves the Company for any reason other than termination by the
Company without cause as described in Section 2.5(c). Grantee shall be entitled
to release of his or her portion of the Escrow upon the earlier of his or her
(i) termination without cause by the Company or any successor as described in
Section 2.5 (c) or (ii) the 180th day after the Change of Control. The
distribution of any forfeited Shares or Consideration shall be determined by the
Board of Directors as part of the Change of Control transaction.
 
(c)  Termination without Cause after Change of Control. In the event the
Grantee’s employment by the Company or a Subsidiary is terminated without Cause
(as defined in the Grantee’s employment agreement or the Plan, as applicable)
after a Change of Control, subject to the Grantee’s execution of a general
release of claims against the Company, its subsidiaries and affiliates and any
acquiring entity or group (the “Company Group”) in a form reasonably
satisfactory to the Company, Grantee’s Shares or applicable Consideration will
be released from Escrow and distributed to the Grantee, effective as of such
termination date.
 
2.6  Determination of Termination Date of Grantee’s Employment. The
determination of whether or not a termination of employment of the Grantee by
the Company or any Subsidiary has occurred, and the determination of the date of
any such termination of employment, shall be made by the Board or the Committee
as defined in the Plan, acting reasonably.
 
2.7  Stock Dividends, Splits and Certain Reorganizations. If, from time to time
during the term of this Agreement:
 
(a)  there is any stock dividend, stock split or other change in the character
or amount of any of the outstanding securities of the Company; or
 
(b)  there is any consolidation, merger or sale of all, or substantially all, of
the assets of the Company;
 
then, in such event, any and all new, substituted or additional securities or
other property to which the Grantee is entitled by reason of the Grantee's
ownership of the Shares, shall be immediately subject to this Agreement and be
included in the word “Shares” for all purposes with the same force and effect as
the Shares presently subject to this Agreement.
 
 

--------------------------------------------------------------------------------

 
Section 3.  Escrow of Shares Unvested Shares; Special Escrow upon Change of
Control.
 
3.1  Deposit of Shares; Related Documentation. Upon execution of this Agreement,
the Grantee shall deliver and deposit with the Company as escrow holder (the
“Escrow Holder”) the share certificate representing the Unvested Shares,
together with the stock assignment duly endorsed in blank, attached hereto as
Exhibit A. The Unvested Shares and stock assignment shall be held by the Escrow
Holder, until such time as
 
(a)  such Unvested Shares shall have become forfeited by the Grantee pursuant to
this Agreement or the Plan, or
 
(b)  such Unvested Shares shall have become Vested Shares.
 
3.2  Unvested Shares forfeited by the Grantee; Forfeit After Change of Control.
All Unvested Shares forfeited by the Grantee pursuant to the terms of this
Agreement or according to the provisions of the Plan, shall revert to the
Company, and the Company shall become the legal and beneficial owner of such
Unvested Shares, and all rights and interests therein or relating thereto. Upon
the forfeiture of any Unvested Shares in accordance with the terms of this
Agreement or the Plan, the Company shall have the right to obtain and transfer
to its own name such forfeited Unvested Shares without payment of any
consideration, and the Company shall be entitled to the return from the Grantee
of any share certificate(s) issued in respect of the forfeited Unvested Shares
or the cancellation of any book entry memo position maintained by the Company’s
transfer agent and registrar with respect to the Unvested Shares. Additionally,
the Company shall have the right, as Escrow Holder, to take all steps necessary
to accomplish the transfer of such forfeited Unvested Shares to it, including
but not limited to presentment of certificate(s) representing the Unvested
Shares, together with stock assignment(s) executed by the Grantee appropriately
completed by the Escrow Holder, to the Company’s transfer agent with irrevocable
instructions to transfer such Unvested Shares into the name of the Company. The
Grantee hereby appoints the Company, in its capacity as Escrow Holder, as his or
her irrevocable attorney-in-fact to execute in his or her name, acknowledge and
deliver all stock powers, stock assignments and other instruments as may be
necessary or desirable with respect to the Unvested Shares. In addition, the
Grantee shall immediately pay to the Company any proceeds from the prior sale or
transfer of any forfeited Unvested Shares. Any Vested Shares or Consideration
forfeited by the Grantee within 180 days after a Change of Control shall be
released pursuant to the determination of the Board of Directors in the Change
of Control transaction documents.
 
3.3  Release of Vested Shares from Escrow. When any Unvested Shares become
Vested Shares, or upon release of any Shares or Consideration from the special
Escrow established upon a Change of Control, upon the Grantee’s written request
to the Company, the Company, as Escrow Holder, shall promptly cause a new
certificate (if required) to be issued for such Shares, release from escrow and
deliver the certificate(s) representing such Vested Shares or the applicable
Consideration, to the Grantee to the address indicated on the signature page
hereto.
 
3.4  Grantee’s Rights as Stockholder. Subject to the terms hereof, the Grantee
shall have all the rights of a stockholder with respect to the Shares while they
are held in escrow, including without limitation, the right to vote the Shares
and, subject to Section 2.5 of this Agreement, receive any dividends declared
thereon. During the period of any Special Escrow following a Change of Control,
the Grantee shall have all the rights of a stockholder with respect to any
Change of Control Consideration, including entitlement to any contingent or
subsequent Consideration.
 
3.5  Liability of Escrow Holder. The Escrow Holder shall not be liable and the
Grantee shall hold the Escrow Holder harmless for any act the Escrow Holder may
do or omit to do with respect to holding the Unvested Shares in escrow and while
acting in good faith and in the exercise of its judgment.
 
 

--------------------------------------------------------------------------------

 
Section 4.  Restriction on Transfer; Investment Representation.
 
4.1  General Restriction; No Assignment of Shares. Except as otherwise provided
in Section 4.2 of this Agreement, the Grantee may not sell, transfer, assign,
pledge, hypothecate or otherwise dispose of any of the Unvested Shares, or any
right or beneficial interest therein (collectively referred to as a “Transfer”)
unless the Unvested Shares have become Vested Shares, and the Grantee has been
issued a certificate for such Vested Shares by the Company, and the Transfer is
conducted in accordance with the terms of this Agreement.
 
4.2  Permitted Transfers. The Grantee may not Transfer any Vested Shares to any
person or entity unless the Transfer has been registered under the Securities
Act of 1933 or the Company receives an opinion of counsel in form and substance
satisfactory to the Company that the Transfer of such Vested Shares is exempt
from registration under the Securities Act of 1933, as amended (the “Securities
Act”) and otherwise complies with federal and state securities laws (each such
transferee, a “Permitted Transferee”). The Grantee acknowledges and agrees, and
each Permitted Transferee shall, as a condition to Transfer any Vested Shares,
acknowledge and agree that neither the Company nor any agent of the Company
shall be under any obligation to recognize any Transfer of any of the Vested
Shares if, in the opinion of counsel for the Company, such transfer would result
in a violation by the Company of any federal or state law with respect to any
Transfer of such Vested Shares. Any attempt to Transfer or assign any Shares by
the Grantee other than in accordance with this Agreement shall be void and shall
have no effect.
 
4.3  Tax Withholding; Compliance by Grantee. The Company is authorized to
withhold from any distribution of the Shares to the Grantee or any other payment
made to the Grantee under this Agreement, amounts of withholding and other taxes
due in connection with the issuance of the Shares, and to take such other action
as the Committee (as defined in the Plan) may deem advisable to enable the
Company and the Grantee to satisfy obligations for the payment of withholding
taxes and other tax obligations relating to the Shares. The Grantee agrees that
in the event and to the extent the Company determines that it is not obligated
to withhold taxes payable by the Grantee with respect to the Shares but the
Company is later held liable due to any non-payment of taxes on the part of the
Grantee, the Grantee shall indemnify and hold the Company harmless from the
amount of any payment made by it in respect of such liability.
 
4.4  Investment Representation. The Grantee represents and warrants to the
Company that the Grantee (i) is acquiring the Shares for his own account for the
purpose of investment and not with a view to, or for sale in connection with,
the distribution of any such Shares, (ii) has no present intention of selling,
granting any participation in, or otherwise distributing all or any portion the
Shares acquired hereunder, and (iii) does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person with respect to any of the
Shares acquired hereunder.
 
4.5  Legends on Certificates representing the Shares. The certificates
representing the Shares shall be endorsed with the following legends:
 
“THE SECURITIES REPRESENTED BY THIS COMMON STOCK CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED ("THE SECURITIES ACT"),
NOR REGISTERED OR QUALIFIED UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY STATE,
AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT AND REGISTERED OR QUALIFIED UNDER APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS, OR AN EXEMPTION THEREFROM IS AVAILABLE.
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
AND OBLIGATIONS WITH RESPECT TO THE TRANSFER, PLEDGE, HYPOTHECATION OR
DISTRIBUTION THEREOF AS SET FORTH IN THAT CERTAIN RESTRICTED STOCK GRANT
AGREEMENT DATED AS OF [●] WITH THE CORPORATION AND THE TERMS AND CONDITIONS OF
THE 1997 STOCK AWARD AND INCENTIVE PLAN, BOTH OF WHICH MAY BE REVIEWED AT THE
PRINCIPAL PLACE OF BUSINESS OF THE CORPORATION AND A COPY OF WHICH MAY BE
OBTAINED FROM THE CORPORATION WITHOUT CHARGE UPON WRITTEN REQUEST THEREFOR.”
 
The Grantee agrees that the Company may instruct its transfer agent to impose
transfer restrictions on the Shares represented by certificates bearing the
legend referred to above to enforce the provisions of this Agreement and the
Company agrees to promptly do so.
 
 

--------------------------------------------------------------------------------

 
Section 5.  Miscellaneous.
 
5.1  Conditions to Exercise of Rights. Exercise of the rights granted to the
Company under this Agreement shall be subject to and conditioned upon, and the
parties shall use their best efforts to assist the Company in, compliance with
applicable laws.
 
5.2  No Employment Contract. Nothing in this Agreement or the Plan shall confer
upon the Grantee any right to continue in the employment of the Company or any
Subsidiary in his or her current or any other capacity for any period of time,
or interfere with or restrict in any way the rights of the Company or the
Grantee, which rights are hereby expressly reserved by each, to terminate the
employment of the Grantee at any time for any reason whatsoever, with or without
Cause.
 
5.3  Agreement Subject to Plan. This Agreement is made under the provisions of
the Plan and shall be interpreted in a manner consistent with it. Any provision
in this Agreement inconsistent with the Plan shall be superseded and governed by
the Plan. A copy of the Plan is available to the Grantee at the Company’s
principal executive office upon request and without charge. The Grantee has
carefully reviewed the Plan and understands the restrictions on the Shares.
 
5.4  Governing Law; Jurisdiction and Venue. This Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Delaware, without regard to principles of conflicts of laws, and shall be
binding upon the heirs, personal representatives, executors, administrators,
successors and assigns of the parties.
 
5.5  Amendment. Any provision of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively) only by the written consent of the
Company and the Grantee.
 
5.6  Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and supersede all prior agreements and understandings with respect to
the subject matter hereof.
 
5.7  Assignment. This Agreement and any and all rights, duties, obligations or
interests hereunder shall not be assignable or delegable by the Grantee. This
Agreement shall be binding upon, and inure to the benefit of, the parties
hereto, any successors to or assigns of the Company and the Grantee’s heirs and
personal representatives of the Grantee’s estate.
 
5.8  Authority of the Committee. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Agreement, unless the
Agreement requires for a particular determination to be made specifically by the
Board. The determination of the Committee as to any such interpretation or
construction shall be final, binding and conclusive.
 
5.9  Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.
 
5.10  Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
[Signature page following]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement under seal as
of the month, day and year first set forth above.
 
MERISEL, INC. 
 
By:________________________________
 
Name:
 
Title:
 
GRANTEE
 
__________________________________
 
[NAME]
 
[ADDRESS]
 
 

--------------------------------------------------------------------------------

 
Consent of Spouse
 
I acknowledge that I have read the foregoing Restricted Stock Agreement (the
“Agreement”) and that I know of its contents. I am aware that by its provisions
all or part of the Shares granted to my spouse pursuant to the Agreement,
including my community property interest in such Shares, if any, are, in certain
circumstances subject to restrictions on transfer and forfeiture to Merisel,
Inc. I hereby agree that the Shares granted to my spouse pursuant to the
Agreement and my interest in them, if any, are subject to the provisions of the
Agreement and that I will take no action at any time to hinder operation of, or
violate, the Agreement.
 

         Date: _____________________________    
 __________________________________       Name:

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement
effective as of [●] (the "Agreement") by and between Merisel, Inc., a Delaware
corporation (the "Company"), and the undersigned, the undersigned hereby sells,
assigns and transfers unto ____________________________________________________ 
_____________________________________________ (___________) shares of the common
stock of the Company standing in the undersigned's name on the books of the
Company represented by certificate No. __________ herewith, and does hereby
irrevocably constitute and appoint ___________________________________________
attorney to transfer the said stock on the books of the Company with full powers
of substitution in the premises.
 
Dated: ________________
 

       ______________________________       Grantee [NAME]        